Citation Nr: 0803315	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial higher rating for service-connected 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to July 7, 2005 and 50 percent disabling 
thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent disability rating.  The veteran appealed for a higher 
rating.  In April 2005, the Board remanded the case for 
further development.  In a January 2006 rating decision, the 
RO granted a 50 percent rating for PTSD, effective July 7, 
2005.  In May 2006, the Board again remanded the case for 
further development.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted. 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to July 7, 2005, the veteran's PTSD was not 
manifested by flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships

2.  From July 7, 2005, to April 24, 2007, the veteran's PTSD 
was not manifested by suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

3.  Since April 25, 2007, the veteran's PTSD is manifested by 
total occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to July 7, 2005, the criteria for a disability 
rating in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007).

2.  From July 7, 2005, to April 24, 2007, the criteria for a 
disability rating in excess of 50 percent for PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.130, Diagnostic Code 9411 (2007).

3.  Since April 25, 2007, the criteria for a 100 percent 
disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2006 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  The letter also advised the veteran of the 
information and evidence needed to establish a disability 
rating and effective date.  The claim was last readjudicated 
in August 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service treatment records, records from the Social Security 
Administration (SSA), and post-service medical records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for a higher 
initial rating, the avenues through which he might obtain 
such evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim for certain time periods, any question as 
to an appropriate effective date to be assigned for those 
periods is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  With respect to the most 
recent time period, there is no prejudice to the veteran 
given the fully favorable nature of the Board's decision.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, SSA records, private medical records, VA 
medical records and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's PTSD has been rated under Diagnostic Code 9411, 
38 C.F.R. § 4.130 (2007).  The following evaluations are 
assignable under this code:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events) warrants 30 
percent.

One factor to be considered is the Global Assessment of 
Functioning (GAF) score.  The GAF score is a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 
32).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The use of terminology such as "mild," "moderate," or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

Prior to July 7, 2005

A June 2003 VA examination report reflects that the veteran 
stopped working in September 2002 when he was diagnosed with 
prostate cancer and was having associated complications.  The 
veteran noted that he had had a total of about 15 jobs but 
that he had quit half of those jobs because of better 
opportunities elsewhere.  He stated that he had been fired 
once but the reason for the firing was later found to be 
unfounded.  He also noted a history of some conflict with 
supervisors but indicated that he generally has a good work 
history, and that he was doing fine at his last job before 
the cancer diagnosis.  Socially, the veteran stated that he 
had had three divorces but was getting along with this fourth 
wife.  He also stated that he gets along with his children 
and grandchildren.  He denied having close friends but stated 
that he has two casual friends he sees once every couple of 
months.  

Examination revealed a mildly dysphoric mood, somewhat 
constricted affect, regular speech, logical and coherent 
thought process, no auditory or visual hallucinations, no 
evidence of delusional content, no suicidal or homicidal 
ideation, intact short- and long-memory, adequate 
concentration, ability to interpret proverbs and fair 
insight.  The examiner provided diagnoses of PTSD and 
depressive disorder not otherwise specified and a GAF score 
of 59.  She noted that the veteran was having difficulties in 
terms of his social functioning and coping with cancer.  She 
added that the veteran was exhibiting mild to moderate 
symptoms of PTSD and depression, noting decreased motivation, 
nightmares and irritability.  The examiner stated that the 
veteran's social adaptability and interactions with others 
appeared to be moderately impaired and his ability to 
maintain employment and perform job duties appeared to be 
mildly to moderately impaired.  She concluded that overall 
the veteran's level of disability was in the mild to moderate 
range.

VA treatment notes prior to July 7, 2005, show that the 
veteran was assigned GAF scores predominantly between 61 and 
70.  See DSM IV.  They generally reflect depressed mood, 
anxiety, flashbacks, nightmares, sleep impairment and 
decreased interest.  In addition, November 2003 and July 2004 
notes reflect that his PTSD was well controlled.

Given the above, the Board finds that, prior to July 7, 2005, 
the veteran's PTSD did not meet the criteria for a higher 50 
percent rating.  In this regard, his disability was not 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Although the veteran may have had some 
disturbances of motivation and mood, such symptoms are 
adequately addressed by the 30 percent rating assigned, which 
includes consideration of depression, anxiety and an 
occasional decrease in work efficiency.  Thus, his 
symptomatology as a whole was not of a severity reflective of 
a 50 percent rating.  With respect to establishing and 
maintaining effective work relationships, the Board points to 
the veteran's statement that, despite some conflict with 
supervisors, he generally had a good work history.  
Similarly, with social relationships, the Board notes that 
the veteran has undergone three divorces; however, the Board 
observes that the veteran was doing well in his fourth 
marriage and he was getting along well with his children and 
grandchildren.  Thus, the preponderance of the evidence is 
against an increased rating during this period.

The Board has considered whether the veteran's disability at 
that time presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability was not 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

From July 7, 2005, to April 24, 2007

VA treatment notes from July 7, 2005, to April 24, 2007, show 
that the veteran was assigned GAF scores between 50 and 55.  
See DSM IV.  They generally reflect good personal hygiene, no 
suicidal or homicidal ideation, normal speech, good judgment 
and insight, congruent and sequential thoughts, depressed 
mood and sleep impairment.  The veteran did not report for 
October 2005, February 2006 and March 2006 mental health 
appointments.  A May 2006 primary care note reflects that he 
was a little depressed but that he was already on medication 
and that he had no new complaints.

Given the above, the Board finds that the veteran's PTSD did 
not meet the criteria for a higher 70 percent rating for this 
period.  In this regard, his disability was not manifested by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Thus, the 
preponderance of the evidence is against an increased rating 
during this period.  

The Board has also considered whether the veteran's 
disability during this time presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  In this 
regard, the Board notes that his disability was not shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.  

Since April 25, 2007

An April 25, 2007, VA examination report reflects a GAF score 
of 45 and the opinion that the veteran's emotional 
impairments, secondary to his traumatic experiences in combat 
in the Vietnam War, render him incapable of returning to 
full-time gainful employment.  The examiner stated that the 
veteran's long-term emotional problems have become more 
obvious in the past few years as his physical health has 
declined.

The Board observes that the veteran's current GAF score 
reflects an inability to keep a job due to PTSD symptoms.  
See DSM IV.  Given that and the examiner's assessment that 
the veteran is incapable of returning to full-time gainful 
employment, the Board finds that his PTSD is manifested by 
total occupational impairment.  Thus, a 100 percent rating is 
warranted for his PTSD effective April 25, 2007.

As the analyses above for the two other time periods show, 
the Board observes that the record fails to show that the 
veteran was unable to keep a job due to his PTSD prior to 
April 25, 2007.  Thus, the Board finds that the effective 
date for the grant of the 100 percent rating is April 25, 
2007, the date of the VA examination report.




ORDER

An initial higher rating for PTSD prior to July 7, 2005, is 
denied.

An initial higher rating for PTSD from July 7, 2005, to April 
24, 2007, is denied.

An initial 100 percent rating for PTSD, effective April 25, 
2007, is granted, subject to the provisions governing the 
award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


